OrpER OF INTERIM SUSPENSION
[¶ 1] Pursuant to Section 17 of the Disciplinary Code for the Wyoming State Bar, Bar Counsel for the Wyoming State Bar filed, on January 12, 2012, a "Petition for Interim Suspension of Attorney." The Court, after a careful review of the Petition for Interim Suspension, the affidavit of Bar Counsel, and the other materials attached to the petition, concludes that the petition for interim suspension should be granted and that Respondent should be suspended from the practice of law pending resolution of the formal charge that has been, or will be, filed against Respondent. See Section 17(c) ("Within fifteen (15) days of the entry of an order of interim suspension, Bar Counsel shall file a formal charge.") It is, therefore,
[¶ 2] ADJUDGED AND ORDERED that, effective February 10, 2012, the Respondent, Don Franklin Shreve, Jr., shall be, and hereby is, suspended from the practice of law, pending final resolution of the formal charge that has been, or will be, filed against him; and it is further
[¶ 3] ORDERED that, during the period of interim suspension, Respondent shall comply with the requirements of the Disciplinary Code for the Wyoming State Bar, particularly the requirements found in Section 22 of that code; and it is further
[¶ 4] ORDERED that, pursuant to Seetion 4(c) of the Disciplinary Code for the *432Wyoming State Bar, this Order of Interim Suspension shall be published in the Pacific Reporter; and it is further
[¶ 5] ORDERED that the Clerk of this Court shall transmit a copy of this Order of Interim Suspension to the Respondent, Bar Counsel, members of the Board of Professional Responsibility, and the clerks of the appropriate courts of the State of Wyoming.
[¶ 6] DATED this lst day of February, 2012.
BY THE COURT:
/s/ Marilyn 8. Kite MARILYN S. KITE Chief Justice